Case 2:20-cv-00030-JRG Document 139 Filed 12/17/20 Page 1 of 2 PageID #: 14986




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,                 §
                                              §
v.                                            §
                                              § Case No. 2:20-cv-30-JRG
                                              §
                                              §
                                              §
VERIZON COMMUNICATIONS, INC.,
                                              §
ET AL
                       MARKMAN HEARING MINUTES (VIDEO)
                  HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                 December 17, 2020
OPEN: 1:12 p.m.                                          ADJOURN: 4:27 p.m.
 ATTORNEYS FOR PLAINTIFF:                     Greg Love
                                              Justin Nemunaitis
                                              Hamad Hamad
                                              Seth Wright
                                              Alex Waldrop
                                              Steven Geizler
 ATTORNEYS FOR DEFENDANTS:                    Deron Dacus
                                              Charles Verhoeven
                                              Deepa Archarya
                                              Brian Mack
                                              Brian Watkins
                                              Pat Stafford
                                              Patrick Curran
                                              Michael Holden
                                              Mark Zeigelbein
                                              David Barkan
                                              Sanjeev Mehata
                                              Norman Minnear
 TECHNICAL ADVISOR:                            Don Tiller

 LAW CLERK:                                   Adrienne Dellinger

 COURT REPORTER:                              Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                            Jan Lockhart
 TIME         MINUTES
9:00 a.m.    Court opened counsel announced ready for hearing
             The Court heard argument on “data blocks containing data only” / “data block group
             containing data blocks only”. Ms. Archarya argued for Defendant. Mr. Nemunaitis
             argued for Plaintiff.(‘433)
             The Court heard argument on “control block buffer” / “data block buffer”. Ms.
             Archarya argued for Defendants. Mr. Nemunaitis argued for Plaintiff.
Case 2:20-cv-00030-JRG Document 139 Filed 12/17/20 Page 2 of 2 PageID #: 14987



TIME        MINUTES
            The Court heard argument on “the mapping the single low-rate traffic signal to the single
            low-rate traffic OPU is performed using a General Framing Procedure (GFP) or other
            adaptation protocols ” Ms. Archarya argued for Defendants. Mr. Nemunaitis argued for
            Plaintiff. (‘151)
            The Court heard argument on “rate rank”. Ms. Archarya argued for Defendants. Mr.
            Nemunaitis argued for Plaintiff. (‘151)
2:08 p.m.   The Court heard argument on “time slot”. Mr. Stafford argued on behalf of Defendants.
            Mr. Nemunaitis argued on behalf of Plaintiff. (‘982)
            The Court heard argument on “client signal byte number Cn”. Mr. Hamad argued for
            Plaintiff. Mr. Verhoeven argued for Defendants. (‘236).
2:40 p.m.   The Court heard argument on “if the Cn transported in the OTN frame needs to be
            [increased / decreased]” / “the Cn transported in the OTN frame doesn’t need to be
            increased or decreased”. (‘236) Mr. Verhoeven argued for Defendants. Mr. Hamad
            argued for Plaintiff.
2:53 p.m.   Recess for 10 minutes.
3:05 p.m.   The Court heard argument on “Optical Channel Data Tributary Unit (ODTU)
            [frame]”/”ODTU [frame]” Mr. Hamad argued for Plaintiff. Mr. Verhoeven argued for
            Defendants.(‘505).
            The Court heard argument on “n-bit data units” / n indicating the number of the multiple
            OPUk TSs” (‘505) Mr. Hamad argued for Plaintiff. Mr. Verhoeven argued for
            Defendants.
            The Court heard argument on “judging . . . whether the identifier contained in the fault
            alarm message is different from a fault identifier record stored in the second node” (claim
            1)

            “judge . . . whether the identifier extracted from the fault alarm message is different from
            the fault information stored in the fault information storing module” (claim 4)

            “judge . . . whether the identifier contained in the fault alarm message is different from a
            fault identifier record stored in the second node” (claim 6)

            “determining . . . whether the identifier contained in the fault alarm message is different
            from a fault identifier record stored in the first node” (claim 9)

            “determine whether the identifier contained in the fault alarm message is different from a
            fault identifier record stored in the first node” (claim 14) (‘253).

            Mr. Watkins argued on behalf of Defendants. Mr. Waldrop argued for Plaintiff.
3:50 p.m.   The Court heard argument on “wherein the first time stamp comprises information
            reflecting a round trip delay of the network” (‘111)
            (6, 16, 22, 30)

             “wherein the information of the first time stamp reflects a round trip delay of a network”
            (12)(‘288)

            “wherein the information reflects a round trip delay of a network;”
            (1, 26) (‘111). Mr. Reich argued for Plaintiff. Mr. Mack argued for Defendant. (‘288)

4:24 p.m.   The Court took all disputed terms under submission.
4:27 p.m.   Court adjourned.
